Citation Nr: 0203744	
Decision Date: 04/24/02    Archive Date: 05/02/02

DOCKET NO.  00-20 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under Chapter 
30, Title 38, United States Code, for enrollment prior to 
April 7, 1999.


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1993 to 
September 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the June 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).

The veteran requested a personal hearing before the Board.  
The veteran was informed at his address of record that the 
hearing was scheduled for December 2001.  A notation in the 
claims file by a Member of the Board indicates that the 
veteran did not appear for the hearing.  Accordingly, 
pursuant to 38 C.F.R. § 20.704(d) (2001), the veteran's case 
will be processed as though his request for hearing has been 
withdrawn.


FINDINGS OF FACT

1.  The veteran enrolled at the University of Phoenix in 
December 1998.

2.  The veteran initially submitted an application for 
education benefits on April 7, 2000.


CONCLUSION OF LAW

The criteria for entitlement to educational assistance 
benefits under Chapter 30, Title 38, United States Code, for 
enrollment prior to April 7, 1999 have not been met.  38 
C.F.R. § 21.7131(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's basic eligibility for Chapter 30 educational 
assistance benefits derives from his service in the United 
States Army from September 1993 to September 1997.  See 38 
U.S.C.A. § 3011(a)(1)(A) (West 1991).  The issue before the 
Board is whether the veteran is entitled to the payment of 
these benefits for enrollment prior to April 7, 1999.

The veteran initially submitted a claim for education 
benefits on April 7, 2000.  Thereafter, the RO issued a 
Certificate of Eligibility that certified that the veteran 
was entitled to Chapter 30 education benefits for 36 months.  
The veteran submitted an updated application for educational 
benefits in May 2000, as well as an enrollment certification 
from the University of Phoenix that verified enrollment 
beginning in December 1998.

In June 2000, the RO informed the veteran that he was 
ineligible for educational benefits prior to April 7, 1999, 
one year prior to the date of receipt of his application.  
The veteran submitted a Notice of Disagreement to this 
decision and completed his appeal with a VA Form 9.  

The veteran contended that he phoned the Phoenix RO in 
September 1997 and was advised that he was not eligible for 
education benefits.  Therefore, he would have submitted an 
application for benefits earlier if he had not been given 
incorrect information.  In support of his claim, the veteran 
submitted a copy of Bailey v. West, 160 F. 3d 1360 (Fed. Cir. 
1998).  In this case, the Federal Circuit found that the 120 
day time limit for appealing to the U.S. Court of Appeals for 
Veterans Claims was subject to equitable tolling. 

Under the applicable law, in the case of a veteran who is 
entering or reentering into a program of training, including 
a reentrance following a change of program or educational 
institution, the commencing date of a first award of 
educational assistance for the program of education that the 
veteran or servicemember is pursuing is the latest of the 
following dates: (i) the date that the educational 
institution certifies under paragraph (b) or (c); (ii) one 
year before the date of the claim as determined by 
§ 21.1029(b); or (iii) the effective date of the approval of 
the course or one year before VA receives the approval 
notice, whichever is later.  38 C.F.R. § 21.7131(a)(2) 
(2001).  

In this case, the veteran's initial claim was received on 
April 7, 2000.  The record contains no earlier 
correspondence, formal or informal, that may be construed as 
a claim, and the veteran concedes that he did not submit an 
earlier claim.  Therefore, April 7, 1999, one year before the 
date of the veteran's claim, is the earliest permissible 
commencing date for the grant of education benefits.  

The Board is sympathetic to the arguments advanced by the 
veteran; however, the legal criteria governing the payment of 
Chapter 30 educational assistance benefits are clear and 
specific, and binding upon the Board.  Pursuant to these 
criteria, there is no basis upon which to grant the veteran 
Chapter 30 benefits for periods of enrollment prior to April 
7, 1999.  The Board has no regulatory or statutory authority 
to implement equitable tolling.  As the law in this case is 
dispositive, the veteran's claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994). 

In so deciding, the Board notes that, since this case has no 
legal merit and is being decided solely based on applicable 
law, the Veterans Claims Assistance Act of 2000 (VCAA) is not 
for application as to this issue.  See Dela Cruz v. Principi, 
15 Vet. App. 143 (2001) (the enactment of the VCAA does not 
affect matters of statutory interpretation and application).



ORDER

Entitlement to educational assistance benefits under Chapter 
30, Title 38, United States Code, for enrollment prior to 
April 7, 1999, is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

